DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 2/3/21. Claims 68-76 are new. Claim 67 remains withdrawn. Claims 1-6, 25-29, 42-44 and 64-76 are currently pending and an action on the merits is as follows.

Election/Restrictions
Newly submitted claims 68-69 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Inventions of group I, claims 1-6, 25-29, 42-44 and 64-66, and group II, claims 68-69, are directed to related devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed group I determines accuracy that group II does not and group II uses a second detector that is more likely to produce an undesired foreign body response as well as confirming a signal that group I does not.  Furthermore, the inventions as claimed do not 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The limitation of confirming a blood analyte level estimate and/or correction of a blood analyte level estimate, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “confirming” and “correcting” in the context of this claim encompasses the user manually confirming the data matches or calculating a correction. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a process and a first and second analyte detector. The processor is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Similarly the first and second analyte sensor are recited generically and amount to pre-solutional data collection. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Similarly the dependent claims do not include 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites that the most optimal data is identified based on the confirmation or correction but it does not appear that this is supported in the specification. The specification only 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear when or how a blood analyte level estimate is determined. The claim recites evaluation a blood analyte level estimation but does not recite how or where that estimate is determined. Similarly, it is unclear how the degradation of the accuracy is determined. The claim recites evaluating the degradation but does not recite determining an actual accuracy. How is the optimal data determined? How does just the just identifying which digital data steam is optimal provide a greater level of accuracy? Is “the digital data generated from at least one first analyte detector” the same as the “first digital data” recite earlier in the claim. Similarly, is “the digital data generated from at least one second analyte detector” the same as the “second digital data” recite earlier in the claim.
Claim 1 recites the limitation "the digital data" in the fourth to last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the digital data" in the fourth and third to last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear what size or shape is suitable for implantation in the body.
Claim 5 recites the limitation "the blood glucose" in the fourth line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear when and how an evaluation of the decrease in efficacy is determined
Claim 28 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Do the steps of claim 28 replace the determination of the optimal data of claim 1?
Claim 64 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention How are the steps of claim 64 performed if in claim 1 a correction is performed? Is the correction referring to the act of correcting the data or the signal before it is corrected?
Claim 65 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention it is unclear what time period is a prescribed time period relating to a requisite healing process. Is the time period determined by the healing process or is it determined some other way. It is unclear what its exact relation to the healing process is and what healing process is being referred to.
Claim 66 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear if the digital data recited in the claims is the same or different from the first digital data or the second digital data recited in claim 1.
Claim 71 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear if the computerized logic makes the determination that there is no longer a confounding substance or not. It is unclear how that determination is made as well.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 73 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites that only the transmitted signals are from the second analyte sensor but claim 70 already recites this.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 75 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is unclear how this limitation further limits the device.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 28,42-44 and 64-65 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulman et al. US 5,791,344
Regarding claim 1, Schulman discloses an implantable blood analyte sensing device, comprising: at least one first analyte detector of a first type ([col. 11 lines 27-39] the device uses a peroxide sensor); at least one second analyte detector of a second type differing from the first type ([col. 11 lines 27-39] the device uses an oxygen sensor in addition to the peroxide sensor) generate a first digital data from the at least on first analyte detector and a second digital data from the at least one second analyte detector ([col. 3 lines 28-38]); 10a communications interface configured to perform signal communication between the implantable blood analyte sensing device and a receiving apparatus external to a body within which the implantable blood analyte sensing device is implanted ([FIG1] cable 40), processor apparatus in signal communication with the at least one first analyte detector 10and the at least one second analyte detector; and computerized logic in data communication with the processor apparatus, the computerized logic configured to, when executed by the processor apparatus, utilize at least the first and second digital data to enable evaluation, using the second digital data, of an accuracy of a blood analyte level estimate obtained from the first digital data generated from the at least one first analyte detector ([col. 3 lines 18-28][col. 18 lines 28-32]) and responsive to the evaluation being indicative of degradation of an analyte accuracy associated with the at least one first analyte detector, the degradation cause at least in part by foreign body response, correction of the blood analyte level estimate obtained from the first digital data generated from at least one first analyte detector ([col. 11 lines 7-25] if the accuracy between the signals varies to much a recalibration, which is a correction, is performed) wherein the implantable blood analyte sensing device is fully implantable within the body ([C10 L64-65] the sensor is fully implanted in the vein); 
Regarding claim 2, Schulman discloses the at least one first analyte detector of the first type comprises a peroxide-based blood 20glucose detector, and the at least one second analyte detector of the second type comprises a non-peroxide based blood glucose detector ([col. 11 L27-48]).  
Regarding claim 4, Schulman discloses the non-peroxide based blood glucose detector comprises: a biocompatible housing having a size and shape suitable for implantation in a body; a plurality of non-peroxide based analyte detector elements ([FIG4B] the sheath is the housing);  30circuitry operatively connected to the plurality of non-peroxide based detector elements and the processor apparatus, the logic further configured to, when executed by the process -3-Application No.15/359,406 Filed:November 22, 2016apparatus, process at least a portion of signals generated by one or more of the plurality of non-peroxide based detector elements to produce processed signals, the processed signals utilized for the at least one of confirmation and/or correction of the blood analyte level estimate obtained from signals generated by the at least one first analyte detector ([col. 11 lines 27-39]); and  5an electrical power source operatively coupled to at least the circuitry and configured to provide electrical power thereto ([col. 12 lines 5-5-23] battery 144).  
Regarding claim 5, Schulman discloses said non-peroxide based detector elements each further comprise a membrane configured for direct contact with a biological tissue of a host being after implantation of the 10sensor device, the membrane at least partly permeable to diffusion of the blood glucose there through, yet which is configured to prevent at least some blood vessel ingrowth ([col. 10 lines 1-9] the membrane 100 allows glucose through into the cavity to react with the enzyme).  
5Regarding claim 28, Schulman discloses the utilization of the signals generated by the at least one second analyte detector comprises:  20determination of first blood analyte data based on processing of the signals generated by the at least one first analyte detector; determination of second blood analyte data based on processing the signals generated by the at least one second analyte detector; evaluation of whether a magnitude of difference between the first blood analyte data and 25the second blood analyte data is within a prescribed allowable range; based at least in part on the magnitude of difference being within the prescribed allowable range, provision of confirmation of the blood analyte level estimate obtained from the signals generated by the at least one first analyte detector; and based at least in part on the magnitude of difference being outside of the prescribed 30allowable range:  -5-Application No.15/359,406 Filed:November 22, 2016 generation of a correction factor based at least on the second blood analyte data; and utilization of the correction factor and the first blood analyte data to generate corrected first blood analyte data for use in generation of the blood analyte level estimate ([col. 11 lines 7-25]).  
Regarding Claim 42, Schulman discloses the at 25least blood analyte measurement is configured to be transmitted to the receiving apparatus external to the body via the communications interface, the receiving apparatus comprising a user interface that is configured 
Regarding claim 43, Schulman discloses the computerized logic is further configured to, when executed by the processor apparatus, cause the implantable blood analyte sensing device to: determine a need for the correction of the blood analyte level estimate, the determination 5based at least on the signals generated by the at least one first analyte detector being outside a prescribed operating parameter; and based at least on the determination of the need for the correction, selectively ignore the signals generated by the at least one first analyte detector ([C11 L6-25] the sensors are recalibrated if more than 10% different so the reading is ignored).  
Regarding claim 44, Schulman discloses 10the at least one first analyte detector comprises a plurality of first analyte detectors of the first type, each of the plurality of first analyte detectors being configured to (i) detect a respective range of blood analyte level that is at least partly different than at least one other of the plurality of first analyte detectors, and (ii) be enabled or disabled based on the blood analyte level a) exceeding a prescribed upper level of the respective range, or b) falling below a 15prescribed lower level of the respective range ([FIG7][C11 L6-25] the sensors are recalibrated if more than 10% different or replaced if 30% different).
Regarding claim 64, Schulman discloses the utilization of the generated first and second digital data comprises the confirmation of the blood analyte level estimate obtained from the first digital data generated from the at least one first analyte detector, without the correction of the blood analyte level, the at least one first analyte detector comprising at least one oxygen-based blood glucose detector element; and the confirmation comprises utilization of the generated raw digital data from the at least one second analyte detector, the at least one second analyte detector comprising at least one peroxide-based blood glucose detector element([col. 3 lines 18-28][col. 
Regarding claim 65, Schulman discloses the generation of the raw digital data from the at least one second analyte detector is configured to occur for a prescribed time period relating to a requisite healing process ([col. 16 lines 1-18] the sensor does not produce readings until after the stabilization period after insertion. The stabilization period relating to the initial healing process after implantation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 26 and 70-76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulman et al. US 5,791,344 in view of Mansouri et al. US 2003/0062262.
Regarding claim 25, Schulman discloses the implantable blood analyte sensing device but does not specifically the computerized logic is in further data communication with the communications interface, and the computerized logic is further configured to, when executed by the processor apparatus: 
 process (i) at least a portion of the first digital data generated by the at least one first analyte detector, and (ii) 10at least a portion the second digital data generated by the at least one second analyte detector; and 

Regarding claim 26 and 71, Mansouri teaches the selective enablement of transmission at least in part comprises enablement of transmission via an communications protocol associated with the at least one first analyte detector ([¶132] the sensors communicate through the same means).
Regarding claims 70 and 73, Schulman discloses an implantable blood analyte sensing device, comprising: at least one first analyte detector of a first type ([col. 11 lines 27-39] the device uses a peroxide sensor); at least one second analyte detector of a second type differing from the first type ([col. 11 lines 27-39] the device uses an oxygen sensor in addition to the peroxide sensor) generate a first digital data from the at least on first analyte detector and a second digital data from the at least one second analyte detector ([col. 3 lines 28-38]); 10a communications interface configured to perform signal communication between the implantable blood analyte sensing device and a receiving apparatus external to a body within which the implantable blood analyte sensing device is implanted ([FIG1] cable 40), processor apparatus in signal communication with the at least one first analyte detector 10and the at least one second analyte detector; and computerized logic in data communication with the processor apparatus, the computerized logic configured to, when executed by the processor apparatus, utilize at least 
Schulman discloses the implantable blood analyte sensing device but does not specifically the computerized logic is in further data communication with the communications interface, and the computerized logic is further configured to, when executed by the processor apparatus: 

based at least in part on data indicative of a decrease in efficacy of the at least one first analyte detector, selectively enable transmission, via the communications interface, of only selected signals to a receiving apparatus, the selected signals 15corresponding to the at least one second analyte detector. Mansouri teaches a device that deactivates a sensor when it detects a decrease in efficacy ([¶116,124, 132][FIG4B]). Therefore it would have been obvious to one of ordinary skill in art prior to the time of filing to combine the device of Schulman with the teachings of Mansouri in order to eliminate the error ([¶8]).
Regarding claim 72,  Mansouri teaches the computerized logic is further configured to, when executed by the processor apparatus, cause the implantable blood analyte sensing device to transmit data representative of the blood analyte level estimate to the external receiving apparatus ([¶116,124, 132][FIG4B]), the external receiving apparatus being 15configured to be in data communication with a networked storage device ([¶96] a database).  
20Regarding claim 74, Schulman discloses the transmission of the only selected signals to the external receiving apparatus is configured to enable at least the external receiving apparatus to process at least a portion of the selected signals to determine one or more blood glucose measurements associated with the living being ([col. 17 lines 47-57]).  
Regarding claims 75 and 76, Mansouri teaches the data indicative of the decrease in efficacy of the at least one first analyte detector is detected periodically; and the selectively enabled transmission of only the selected signals comprises selective 30ignoring of signals corresponding to at least one of the at least first analyte detector ([¶116,124, 132][FIG4B]).


 Claim 3, 6, 27, 29 and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulman et al. US 5,791,344 in view of Lucisano et al. US 2013/0197332.
Regarding claim 3, Schulman discloses the non-peroxide based blood glucose detector comprises an oxygen-based detector element having a glucose oxidase (GOX) ([col. 7 lines 25-40]) but does not specifically disclose catalase 25or matrix associated therewith. Lucisano teaches a similar analyte sensor that uses a glucose oxidase and catalase ([¶145]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Schulman with the teachings of Lucisano in order to prevent peroxide-mediated inactivation ([¶145]) 
Regarding claim 6, Schulman discloses non-peroxide based detector element further comprises a membrane structure associated therewith, the membrane structure comprising:  15at least one non-enzymatic membrane configured for direct contact with a biological tissue of a host being after implantation of the sensor device, a membrane shell comprising at least a cavity and at least one aperture in communication 20with the cavity, the at least one membrane disposed within the at least one aperture; an enzyme matrix disposed within the cavity, and catalase, the membrane structure and the catalase cooperative to limit tissue exposure to hydrogen peroxide and stimulation of foreign body response (FBR) after implantation of the implantable blood analyte sensing device ([col. 10 lines 1-9] the membrane 100 allows glucose through into the cavity to react with the enzyme) but does not specifically disclose catalase 25or matrix associated therewith. Lucisano teaches a similar analyte sensor that uses a glucose oxidase and catalase ([¶145]). Therefore it would have been obvious to one of ordinary skill in the art at the time of 
Regarding claim 27, Schulman discloses a glucose oxidase-embedded matrix associated with the at least one first analyte detector; a catalase and glucose oxidase-embedded matrix associated with the at least one second 15analyte detector; and a mechanism for diffusionally isolating the glucose oxidase-embedded matrix and the catalase and glucose oxidase-embedded matrix ([col. 10 lines 9-16][FIG4B] the enzymes are isolated from each other in the cavities and the membranes prevent tissue ingrowth).  Schulman does not disclose using catalase. Lucisano teaches a similar analyte sensor that uses a glucose oxidase and catalase ([¶145]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Schulman with the teachings of Lucisano in order to prevent peroxide-mediated inactivation ([¶145]).
Regarding claim 29, Schulman does not disclose a wireless communications interface in data communication with the processor apparatus; wherein the computerized logic is further configured to, when executed by the processor apparatus, cause transmission, via the wireless communications interface, of at least a portion of 10the processed signals to a receiving apparatus external to a user within whom the implantable blood analyte sensing device is implanted. Lucisano discloses using a wireless communication protocol ([¶126]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Schulman with the teachings of Lucisano in order to eliminate percutaneous electrical leads ([¶126]) 
Regarding claim 66, Schulman does not disclose the generation of the raw digital data from the at least one first analyte detector and the at least one second analyte detector comprises 

Response to Arguments
Applicant's arguments filed 2/3/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments traversing the restriction of claim 67, Examiner respectfully disagrees. Specifically, inventions of group I, claims 1-6, 25-29, 42-44 and 64-66, and group II, claim 67, are directed to related devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed of group I determine the optimal data to be transmitted that group II does not. Group II determines a decrease in efficacy that group I does not and uses a peroxide and oxygen based sensor not required by group I. Regarding the serious search burden, the groups would require different search terms as the data processing is different and group II searches would have to be limited by the recited sensor types.
Regarding Applicant’s argument under step 2A of the 101 framework, pgs. 15-16, Examiner respectfully disagrees. As stated in the rejection the abstract ides is the evaluation, or confirmation, and correction of the first digital data. The abstract idea of evaluating or correcting could still be done mentally. The only additional components in the claim are the implanted sensor for the pre-solutional collection of the data, the wireless communication circuitry which is well-known and routine as demonstrated in the prior art of record and a generic processing element to perform the evaluation and correction. Other than using the “computerized logic” the steps of evaluating and correcting could be performed mentally by a clinician observing the data transmitted from the implanted sensor. Evaluating could be as simple as checking that the data streams from both detectors are similar and there are no abnormalities which is just an observation or an evaluation performed in the mind. Similarly, correcting could be observing that the first detector data is abnormal and instead using the second detector data to determine analyte levels. 
Regarding Applicant’s argument that the claims recite an improvement to the technology, an improvement to computer functionality, pg. 17, Examiner respectfully disagrees. Evaluating or confirming the accuracy of one sensor or detector using the data of another is well-understood in the art as shown by the prior art of record. It is not clear how there can be a technological improvement when the process is already in use. Similarly, the evaluation and correction in the context of the claims does not have to affect the function of device in any way. As stated above, the evaluation as recited could be as simply as the clinician checking that the data from both detectors looks similar and the correction could be the clinician using the data or estimate based on the data from the second detector instead of the first detector data.
Regarding Applicant’s argument that claim 28 meets the definiteness requirement, pg. 23, Examiner respectfully disagrees. Claim 28 recites evaluating the magnitude of difference between the data from the first and second analyte detector and using that to confirm and or correct the first analyte detector with a correction factor. These steps are different from the evaluation and correction steps recited in claim 1 and it is not clear whether they would then replace limitations in claim 1 or if these steps are taken in addition to the limitations of claim 1. The preamble for claim 28 should recite that “the utilization of the generated first and second digital data further comprises…” in the case where the steps are taken in addition to those recited in claim 1 in order to clarify that they a different evaluation and correction but a more specific version of the evaluation or confirmation and correction recited in claim 1. 
Applicant also argues that Schulman does not disclose outputting a digital data comprising a blood analyte measurement having a greater level of accuracy, pgs. 24-25, Examiner respectfully disagrees. Schulman discloses that the optimal data is determined from the digital data from the first analyte detector and then generating an output based on the optimal data. Specifically, Schulman discloses confirming the readings or detector data and outputting the confirmed data. Thus, this output is a reading with higher accuracy. Specifically, a reading from  a single sensor or detector not compared to a secondary sensor or detector is not necessarily accurate but the second detector data shows that the first reading is accurate or inaccurate by their correlation. Schulman also discloses that should the data from the first detector and the second detector not match or if their accuracy has degraded such that the signals are too dissimilar a recalibration of the first detector is performed ([col. 11 lines 7-25]) this would then improve the accuracy of the first detector and the output data. 
Regarding Applicant’s arguments that Mansouri does not disclose selectively enabling transmission of only selected signals, pg. 26, Examiner respectfully disagrees. Mansouri teaches disabling the sensors that have too much drift and thus only the transmission of the data from the selected, or not disabled sensors, is transmitted. Applicant argues that Mansouri does not account for enabling or disabling sensors of a particular type, but this is not an actual limitation in the claim. The claim merely recites that the first analyte detector is a first type and the second analyte detector is a second type. No determinations based on the type of sensor are claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        

 /RAJEEV P SIRIPURAPU/ Primary Examiner, Art Unit 3793